Title: Henry M. Brackenridge: Letter on South America., after 1820, 1820
From: Brackenridge, Henry Marie
To: 


            
            
              
              
          On a literary subjectI had intended to have informed you of a work I have made some progress in—“Sketches of Guatimala”—merely to make known to you that there have been some discoveries of ancient ruins in that country of a most interesting and curious character—for exampleThe ruins of a splendid city, have been discovered. the buildings in which were of hewn stone and in a peculiar but chaste style of architecture. In one of those cities (for there are several) there has been found a structure of very considerable intent—five stories high—these buildings have cornices and architraves of delicately wrought mouldings—and by residents discoverable in the distribution of the apartments, the various domestic offices and chambers are recognizable. But this is not all the wonder, there are bas and alto relieves of inscripts design, and of which the anatomical expression and symmetry of figure will bear comparison for correctness of taste and fidelity to nature, with any thing produced by the Grecian sculptors. One of those cities is 7 leagues in circumference—I have been speaking to the lithographer here about executing the drawings—but shall be unable to conclude with him—thro’ the same necessty which compels me to look for a public office.I begun the work when I became possessed of those and other materials, and with the access to the valuable Spanish library of R. W. Meade, Esq I am able to  the Early history. The commercial history is but little known and the political less; as the two Viceroyalties of Mexico and N. Granada, had always combined to prevent the growth of  Guatimala into consequence; to that it was better known under the rule of Cortes and his lieutenants, than during the last century. You must remember that Guatimala supplied Europe with Indigo—and that the success of the Indigo cultivation in the Carolinas rose upon the depression of Guatimala—tho’ in our America that cause was not so well known; and that the trade of Carolina in Indigo was undermined by the French in Bengal, before Cotton came in to extinguish indigo as one of N. American staples but Caracas is now, and Guatimala will before five years supplant Asia, and resume its former and merited preeminence, in indigo; and in many other branches not generally  at this time. To the U States Guatimala is more important for commercial purposes than all the rest of Spanish America
            